August       16,      1971



Honorable           Robert       S.    Calvert                        Opinion         No.      M-933
Comptroller             of Public           Accounts
State     Finance        Building                                     Re:        Questions            concerning             Attorney
Austin,         Texas      78711                                                 General’s            Opinion        No.      M-898
                                                                                .(1971),   construing   the Unem-
                                                                                  ployment   Compensation    Act
                                                                                 (Article         522113-7,          sub-division
Dear      Mr.      Calvert:                                                      (d),     Vernon’s           Civil      Statutes.       )


             Your       recent        letter      to this     office        requests          an amplification               of At-
torney      General’s           Opinion         No.      M-898        (1971),         which       construed          the     Unem-
ployment          Compensation               Act      (Article       5221b-7,            subdivision          (d),      Vernon’s
Civil     Statutes),         insofar         as that Act           related       to your        authority          to issue       a
duplicate         warrant,         replacing           a lost      original         warrant,          for    unemployment
compensation             benefits           more      than one        year       after      the date         of issuance         of the
original        warrant.


             The     following          questions         are      posed        by your        letter:


                        “( 1)    May         the Comptroller                issue       new warrants,                not
             duplicates,           to the National                City    Bank        ofWaco,            Texas,         on
             the    same       facts        outlined      in Opinion            No.      M-898?


                        “(2)     May         the Comptroller                issue       new     or duplicate
             warrants          to the payees             of unemployment                    compensation
            benefits        warrants           which        are    presented            for    payment         more
             than    one     year       from       the   date      of issuance            of the original
            warrants,            where         the Legislature               has      made      special        ap-
            propriations              for    payment         of such         warrants?            ”


             Attorney          General’s           Opinion        No.     M-898          (1971)       held    that      sub-division
(d) of Article          5221b-7,            was     applicable           to both        the initial         payee       and to the as-
signs      of an unemployment                      compensation             benefits          warrant,         and,      further,           that
the     Article     prohibited           you from           issuing         a duplicate           warrant         for    such    benefits




                                                             -4551-
Honorable              Robert          S.     Calvert,            page         2           (M-933)




more        than one           year         after     the date               of issuance            of the original’warrant.


                While      it is true               that    the National                  City     Bank,         as assignee          of the lost
unemployment                   compensation                      benefits          warrants,              has    a claim      against          the State
of Texas          for     the amounts                 of such            warrants,                it is also       true     that    the Bank           pre-
sented          such     claims             after     the running                  of the one-year                statute     of limitations
set forth         in sub-division                    (d) of Article                     522113-7.


                Article        5221b-7              forbids            the     issuance           of duplicate         warrants          after        the
running          of the one-year                     statute           of limitations,               but does        not     specifically             for-
bid      the issuance             of -new warrants                       after          such      period.


                The      second         paragraph                 of sub-division                   (d) of that        Article       provides           as
follows:


                               “If,     after         any warrant                  has      been     issued        by the     Comptroller
                payable         to a claimant                    for     benefits           under         the provisions            of this
                Act,      and     such            warrant             shall    have        been      lost       or misplaced,          or      if
                claimant          for       any reason                 fails       or     refuses         to present         said    war&t
                for    payment              within         twelve         (12)      months          after       the date      of issuance
                of such        warrant,               such        warrant               shall     be cancelled,            and thereafter
                no payment              shall        be made              by the Treasurer                      on such      warrant,           and
                no duplicate                warrant          in place              thereof         shall     ever    be issued.          ”     (Em-
                phasis      added.            )


                It is our         opinion           that     a reasonable                   construction            of the terms,              purpose,
and intent             of sub-division                 (d) of Article                    5221b-7,           a remedial           statute,       and of
the      evil    sought        to be avoided                     by it,        is that          the Legislature            intended          that     no
payment,              either      by means                 of a new            or by a duplicate                  warrant,          should      be made
after      the    running             of the one-year                    period.


                If the issuance                   of a duplicate                   warrant,          replacing         the original            and the
claim       on which            it was            issued,             is prohibited              after      a one-year         period,         then,         in
our      opinion,         the issuance                 of a new warrant,                          replacing         the original            warrant
and the claim              on which                 it was        based,            after        a like     one-year         period      is,        a for-
tiori,      prohibited.


                Your      first       question             is,        therefore,            answered             in the negative,




                                                                        -4552-




                                                                 .,
Honorable           Robert       S. Calvert,               page      3          (M-933~)




            We      construe        the one-year                prohibition           of sub-division                 (d) of Article
5221b-7       as     applying       only       to payment                on the original            unemployment                  compen-
sation     benefits        warrant,            and not to the claim                   itself.         In other         words,       the
one-year         prohibition           of that Article               does       not bar       payment          thereafter           of a
valid     claim,      provided           the Legislature                   sees     fit to approve             the    claim       and ap-
propriate        money         to pay        such     claim.


             The     Legislature,              in its      most          recent      session,         saw      fit to appropriate
funds     to pay      the valid          claims         of payees           of unemployment                   compensation            bene-
fits    warrants       which        were       presented             for    payment          after     the     expiration           of the
one-year         statute       of limitations              of Article             5221b-7.


            As      an example              of the legislative               intent       to recognize,              and pay,        such
claims,       Section         5 of House            Bill      578,       62nd     Legislature,            R. S.,          1971,     pro-
vides,      in part,       as follows:


                           “Sec.       5.      The      following          amounts           are    hereby       ap-
            propriated    out of the Unemployment         Compensation                                          Benefit
            Account    Fund #937 _____-________-____________________


                           “To     pay      W. D.       Collard,           4145      Patricia         Street,         Fort
             Worth,        Texas         76117,         for    payment            of Warrant          #HO40840             on
            which the Statute of Limitations                                prohibits         payment           -------
            ____________   24.00.   . .‘I


             In answer           to your        second         question,            you    are     advised       that      you may
‘issue    a new warrant                to the payee6              or      assigns      of unemployment                    compensa-
tion     benefits     warrants,              presented            for     payment         after      the expiration               of the
one-year         statute       of limitations,                in the event           their       claims        against         the State
have     been       approved        by the Legislature,                      and in the event               the Legislature
specifically          appropriates              funds         to pay       such     warrants.


                                                           SUMMARY


                         (1)       Pursuant          to sub-division                 (d) of Article             522113-7,
             Vernon’s          Civil        Statutes,         the Comptroller                 may      issue         neither
             a new nor           a duplicate            warrant           to pay      the payees          or    assigns
             of an original            unemployment                     compensation               benefits      warrant,
            when       such      warrant          is presented              for     payment          more       than      one
             year     after      the date ,of its              issuance.




                                                              -4553-
Honorable          Robert      S. ~Calvert,        page      4    ,~,     (M-933)




                        (2)     The     one-year         statute        of limitations       contained         in
            Article        5221b-7       only    applies      ‘to prohibit          the Comptroller           from
            paying      on the original           warrant,          after     the    running     of the    statute.
            The     statute      of limitatians          does       not bar    later     payment        of a
            valid     claim.


                        (3)     Claims         on such      warrants,         presented         after   the
            running        of the one-year            statute       of limitations,          may    be paid
            by the Comptroller,                 by means          of the issuance            of a new war-
            rant,     provided          such    claims      are     valid,     and provided          further
            that the Legislature                has   specifically           appropriated          funds   to
            pay     such      claims.




                                                                                    eneral     of Texas


Prepared        by Austin         Bray
Assistant         Attorney       ~General


APPROVED:
OPINION         COMMITTEE


Kerns       Taylor,        Chairman
W. E.     Allen,      Co-Chairman


Michael       Stork
Joseph      Sharpley
Ivan    Williams
John    Banks


MEADE         F.    GRIFFIN
Staff   Legal       Assistant


ALFRED          WALKER
Executive          Assistant


NOLA        WHITE
First     Assistant

                                                           -4554-